Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered July 25, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced as a predicate felony offender to a prison term of 9 to 18 years. Defendant appeals, contending that the sentence imposed by County Court was harsh and excessive. We disagree. The sentence, which falls within the statutory guidelines, was the agreed-upon result of a plea bargain, pursuant to which a second charge against defendant was dropped. This fact, together with defendant’s extensive criminal history, leads to the conclusion that the sentence does not constitute an abuse of discretion on *627the part of County Court (see, People v Reid, 224 AD2d 728, 729). Accordingly, it will not be disturbed.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.